Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                  Crim. No. 20-549
                      v.
                                                                      OPINION
 SEAN MICHAEL FITZGERALD,

                  Defendant.


VAZQUEZ, DISTRICT JUDGE

       Pending before the Court is Defendant Sean Michael Fitzgerald’s motion for early

termination of supervised release pursuant to 18 U.S.C. § 3583(e)(1). D.E. 2 (“Br.”). The

government filed opposition, D.E. 6 (“Opp.), to which Defendant replied, D.E. 7 (“Reply”). The

Court reviewed the parties’ submissions and considered the motion without oral argument pursuant

to Local Criminal Rule 1.1 and Local Civil Rule 78.1(b). For the following reasons, the Court

denies the motion.

  I.   Background

       This matter originated in the United States District Court for the Western District of

Michigan. Following trial in May 2017, Defendant was found guilty of operation of a common

carrier while under the influence of alcohol in violation of 18 U.S.C. §§ 341, 342 & 343. The

conviction stemmed from events on August 25, 2016 in Michigan. Fitzgerald arrived to pilot a

flight from Michigan to Massachusetts. Once in the cockpit, Defendant powered on the lighting

and radio system and contacted the tower for clearance to depart. A police officer then entered the

aircraft and informed Defendant that he was suspected of being intoxicated; Fitzgerald denied that
he was under the influence. Following a visual field test, two breath tests indicated Defendant’s

blood alcohol content (“BAC”) to be 0.301 and 0.302 percent. A later blood test measured a BAC

of 0.343. Before sentencing, Fitzgerald acknowledged that he suffered from alcoholism and had

been consuming a 12-pack of beer daily for three years.

       On October 13, 2017, Defendant was sentenced to one year and one day in prison to be

followed by a three-year term of supervised release. In addition to the standard conditions of

release, the sentencing judge imposed special conditions requiring Fitzgerald to participate in an

inpatient or outpatient alcohol abuse treatment program, to refrain from the use of alcohol, and to

participate in an alcohol abstinence program. Defendant’s supervision commenced in December

2019 and was transferred to this District in June 2020.

       Defendant filed the current motion after serving approximately fifteen months of his

supervised release. Br. Fitzgerald explains that since his supervision started, he has lived in

Hoboken with his fiancé, has obtained gainful employment, has complied with his release

conditions, and has satisfied his financial obligations. Id. at 2. As a result, Defendant indicates

that he was transferred to the District’s “Low Intensity” caseload. Id. Defendant also submitted a

certification stating that he (1) does not meet the criteria of a career drug offender or career

criminal, (2) has not committed a sex offense or engaged in terrorism, (3) has no history of

violence, (4) has not engaged in any criminal conduct, (5) does not abuse alcohol or use illicit

drugs; and (6) has not had any recent psychiatric episodes. Br. Ex. B.

       Defendant asserts that the primary purpose of supervised release is to facilitate the

integration of offenders back into the community rather than to punish. Br. at 4. As to the nature

and circumstances of his offense, Defendant submits that it was non-violent and was committed

before any passengers had boarded. Id. at 5. Defendant continues that this factor, along with the




                                                2
other relevant Section 3553(a) factors, weigh in favor of his motion. Id.

       In opposition, the Government first points to the nature and circumstances of the offense.

Opp. at 3. The Government notes that although the aircraft never took off, “the potential danger

to those ready to board the flight cannot be overstated. By preparing to co-pilot while intoxicated,

Fitzgerald displayed a total disregard for the safety of others who implicitly trusted him to safely

co-pilot the plane.” Id. at 4. The Government continues that the special conditions of supervised

release as to alcohol abstinence and treatment were necessary medical treatment. Id. The

Government adds that Defendant has not pointed to any new or unforeseen circumstances which

would justify an early termination. Id. at 5.

       In reply, Fitzgerald reiterates that the purpose of supervised release is to help integrated

offenders back into the community. Reply at 1. While acknowledging that the nature and

circumstances of the offense are germane, Defendant asserts that the seriousness the offense is

irrelevant. Id. at 2. As to the need to prevent him from engaging in future alcohol-related offenses,

Fitzgerald indicates that he is no longer a pilot and has gainful employment. Id.

 II.   Legal Standard

       18 U.S.C. § 3583(e)(1) provides that, “after considering the factors set forth in section

3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7),” the Court may

               terminate a term of supervised release and discharge the defendant
               released at any time after the expiration of one year of supervised
               release, pursuant to the provisions of the Federal Rules of Criminal
               Procedure relating to the modification of probation, if it is satisfied
               that such action is warranted by the conduct of the defendant
               released and the interest of justice;

18 U.S.C. § 3583(e)(1). The § 3553(a) factors the Court must consider are

               (1) the nature and circumstances of the offense and the defendant’s
               history and characteristics; (2) the need to afford adequate
               deterrence to criminal conduct, protect the public from further



                                                  3
                crimes of the defendant, and provide him with needed educational
                or vocational training, medical care, or other correctional treatment
                in the most effective manner; (3) the kinds of sentence and
                sentencing range established for the defendant’s crimes; (4)
                pertinent policy statements issued by the United States Sentencing
                Commission; (5) the need to avoid unwarranted sentence disparities
                among defendants with similar records who have been found guilty
                of similar conduct; and (6) the need to provide restitution to any
                victims of the offense.

United States v. Davies, 746 F. App’x 86, 88 (3d Cir. 2018) (citing 18 U.S.C. § 3553(a)(1), (2)(B)-

(D), (4)-(7)); accord United States v. Melvin, 978 F.3d 49, 52 (3d Cir. 2020). After considering

those § 3553(a) factors, a district court may, in its discretion, terminate a period of supervised

released if it is satisfied that such action “is warranted by the defendant’s conduct and is in the

interest of justice.” Melvin, 978 F.3d at 52. The court need not make specific findings of fact with

respect to each factor – a statement that the court has considered the factors is sufficient. Id. (citing

United States v. Gammarano, 321 F.3d 311, 315-16 (2d Cir. 2003)).

        Recently, in Melvin, the Third Circuit clarified that a district court is not required to find

extraordinary, compelling, or changed circumstances to justify an early termination of supervised

release. Id. But, the Third Circuit made clear, that does not mean such circumstances are irrelevant

to granting or denying a motion for early termination of supervised release. Id. The court in

Melvin explained “[t]hat is because, if a sentence was ‘sufficient, but not greater than necessary’

when first pronounced, 18 U.S.C. § 3553(a), we would expect that something will have changed

in the interim that would justify an early end to a term of supervised release.” Id. The Third

Circuit continued that “[w]e think that ‘[g]enerally, early termination of supervised release under

§ 3583(e)(1)’ will be proper ‘only when the sentencing judge is satisfied that new or unforeseen

circumstances’ warrant it.” Id. (emphasis in original) (quoting Davies, 746 F. App’x at 89); see

also United States v. Szymanski, No. 12-0247, 2020 WL 6515958, at *2 (W.D. Pa. Nov. 5, 2020)




                                                   4
(“The court explained in Melvin that, although not required, some changed circumstances will

generally be important to warrant early termination of supervised release [.]”).

III.    Discussion

        The Court denies Fitzgerald’s motion. In considering the relevant 3533(a) factors, the

Court finds that an early termination of supervised release is not appropriate. The nature and

circumstances of the offense militate against the motion. Fitzgerald’s BAC was at a level that

would leave many persons comatose. And the Court agrees with the Government – but for the

intervention of law enforcement, Fitzgerald was willing to put all passengers (and other crew) in

serious peril.

        Fitzgerald also points to numerous factors – such as career drug offender, career criminal,

sex offense, and terrorism – that were never at issue in his case. The Court will not credit

Defendant for behavior that was not relevant or considered by the sentencing court as aggravating

circumstances. Fitzgerald has made positive strides in his life. He has a job and he and his fiancé

are expecting a child. While commendable, compliance with conditions of release is expected.

        Finally, it appears that Defendant’s crime stemmed from his struggle with alcohol. As part

of his special condition, Defendant was ordered to avoid alcohol and also participate in any

necessary treatment. Yet, Defendant now attests that he does not “abuse alcohol or use illicit

drugs.” Br., Ex. B ¶ 13 (emphases added). This statement is extremely concerning. Pursuant to

his terms of supervised release, Defendant is prohibited from using, much less abusing, alcohol.

If he is using alcohol, then he is in violation of his terms of release. Yet, assuming that Defendant

meant to say that he was not using alcohol, his continuation on supervised release should continue

to aid in his reintegration into society. Again, it appears that the root of Defendant’s crime was

his addiction to alcohol. While on supervised release, he cannot use alcohol. If he should begin




                                                 5
to, the Court will be in a position to provide him the treatment that he needs. Otherwise, Fitzgerald

remains on the low intensity caseload, which provides a less intrusive means of supervision.

IV.    Conclusion

       For the foregoing reasons, Fitzgerald’s motion is denied. An appropriate Order

accompanies this Opinion.

Dated: July 8, 2020

                                                                                 ____
                                                      John Michael Vazquez, U.S.D.J.




                                                 6
